DETAILED ACTION
Applicant’s 12/02/2020 response to the previous 09/30/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 2, and 5-13 as amended and/or filed on 12/02/2020.

Claims 1, 2, and 5-13 as amended and/or filed on 12/02/2020 appear allowable if amended as suggested below.  Accordingly, Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant and or any previous Office actions.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 04/18/2018 (20180418).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application number 2018-079548 filed on 04/18/2018.

Response to Arguments
Applicant’s 12/02/2020 amendments to the claims and arguments with respect to the rejection(s) set forth in section 10 of the previous 09/30/2020 Office action have been fully considered and they are persuasive.  Accordingly said rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 5-13 are rejected under 35 U.S.C. 101 because they are directed to “software per se” and as such are not directed towards any statutory category.
“Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.



Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a 

As in the instant independent claims, there appears to be sufficient structure and the claims are directed towards improving the intercommunication between different devices and the maintenance thereof.  While structure and interrelation of communication is set forth, the claims fall short and fail to actually complete the “physical embodiment” of the invention.  That is, “a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.”  
Accordingly, adding a final limitation to the independent claims that contains at least one structural limitation (such as a "means plus function" limitation) would provide a physical and tangible form, and thus would fall within a statutory category.
For example, “the configuration information notifying unit notifying the server device using the determination.” Or something to this effect.  

Allowable Subject Matter
Claims 1, 2, and 5-13 would be allowable if amended to overcome the 35 USC 101 rejection as explained above.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20180018160 A1 to TERAOKA; Hidetoshi et al. (Teraoka) (provided with the 09/04/2019 IDS) in view of JP 2017 059210 A to Panasonic (provided with the 09/04/2019 IDS)  fails to teach or render obvious A software management system comprising: a server device; a maintenance device configured to communicate with the server device; one or more electronic control devices provided in a vehicle; a communication device provided in the vehicle and configured to communicate with the server device; and a gateway device provided in the vehicle and configured to communicate with the maintenance device, the one or more electronic control devices, and the communication device, wherein the server device includes an information management unit configured to manage version information of software stored in an electronic control device of the one or more electronic control devices in association with a control device ID which is an identifier of the electronic control device, the gateway device includes a storage unit which stores a correspondence 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210319

/BEHRANG BADII/Primary Examiner, Art Unit 3665